                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JASON THORNTON,                                )
                                               )
                                 Plaintiff,    )
                                               )
vs.                                            )       No.:
                                               )
ROUTE 65 MANAGEMENT, LLC,                      )
                                               )
                               Defendant.      )


                                        COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendant and alleges the following:

       1.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1367.

       2.     Defendant is a Massachusetts corporation that does business in Tennessee. Its

registered agent for service of process in Tennessee is Matthew J. Campobasso, 9100A Carothers

Parkway, Franklin, Tennessee, 37067.

       3.     Defendant owns and operates numerous Dunkin’ Donuts franchises located in the

Middle Tennessee area and in other states.

       4.     Plaintiff was employed by Defendant as a district manager from approximately

July 1, 2018 through August 3, 2018.

       5.     During the entire time that Plaintiff was employed by Defendant, he underwent

training for his position. Plaintiff received most of his training at one of Defendant’s Dunkin’

Donuts restaurants located on Lebanon Road in Old Hickory, Davidson County, Tennessee,

where he generally worked a standard schedule of 6:00 a.m. until 5:00 p.m., Monday through


      Case 3:19-cv-00863 Document 1 Filed 09/30/19 Page 1 of 5 PageID #: 1
Friday.

          6.       In addition to his standard work schedule, Plaintiff was required to perform work

homework that included reading and answering questions in his training notebook/binder, and

reading, watching videos, and answering questions online on the Dunkin’ Brands University

internet portal.

          7.       Plaintiff was paid an hourly rate for his work while training.

          8.       More specifically, Defendant agreed to pay Plaintiff a regular hourly rate of

$22.73 for his work.

          9.       Plaintiff worked hours for which he was not paid at his agreed-upon hourly rate.

          10.      During two workweeks of his employment, Plaintiff was paid less than $7.25 an

hour for his work.

          11.      In fact, Plaintiff was not paid any compensation at all for his work during one of

the workweeks of his employment.

          12.      Plaintiff routinely worked overtime hours of more than 40 hours per workweek

while he was employed by Defendant.

          13.      Defendant routinely failed to compensate Plaintiff for overtime hours at a rate of

one and one-half times his regular rate of pay.

                            Count 1—Violations of Fair Labor Standards Act

          14.      Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations set

forth in paragraphs 1-13 above.

          15.      Defendant was an "employer" of Plaintiff as defined by Section 203(d) of the

FLSA.

          16.      Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of the

FLSA.


                                     2
      Case 3:19-cv-00863 Document 1 Filed 09/30/19 Page 2 of 5 PageID #: 2
       17.     While Plaintiff was employed by Defendant, he was engaged in commerce or in

the production of goods for commerce as defined by Sections 207(a)(1) and 203(b)of the FLSA.

       18.     While Plaintiff was employed by Defendant, Defendant was an enterprise

engaged in commerce or in the production of goods for commerce as defined by Section

203(s)(1) of the FLSA.       Defendant had annual gross volume of sales which exceeded

$500,000.00.

       19.     The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

Minimum Wage Violations

       20.     Pursuant to Section 206(a)(1)(C) of the FLSA, Defendant was required to pay

Plaintiff a minimum wage of at least $7.25 an hour during each workweek of his employment.

       21.     Defendant’s failure to pay Plaintiff at least the minimum wage during each

workweek of his employment is a violation of Section 206(a)(1)(C) of the FLSA.

       22.     Pursuant to Section 216(b) of the FLSA, Defendant is liable to Plaintiff for

minimum wage back pay.

       23.     In addition to the amount of unpaid minimum wages owing to Plaintiff, Plaintiff

is also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

       24.     Plaintiff is entitled to an award of attorney’s fees and costs, pursuant to 29 U.S.C.

§ 216(b), as a result of Defendant’s minimum wage violations.

Overtime Violations

       25.     Pursuant to Section 207(a)(1) of the FLSA, Defendant was required to pay

Plaintiff overtime pay at a rate of one and one-half times his regular rate of pay for all hours

worked over 40 during a workweek.




                                     3
      Case 3:19-cv-00863 Document 1 Filed 09/30/19 Page 3 of 5 PageID #: 3
        26.    Defendant’s failure to pay Plaintiff overtime wages of one and one-half times his

regular rate of pay for all overtime hours worked was a violation of Section 207(a)(1) of the

FLSA.

        27.    Pursuant to Section 216(b) of the FLSA, Defendant is liable to Plaintiff for

overtime back pay.

        28.    In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

        29.    Plaintiff is entitled to an award of attorney’s fees and costs, pursuant to 29 U.S.C.

§ 216(b), as a result of Defendant’s overtime violations.

                    Count 2—Breach of Contract Under Tennessee State Law

        30.    Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations set

forth in paragraphs 1-29 above.

        31.    Defendant’s agreement to pay Plaintiff a regular hourly rate of $22.73 for his

work is an enforceable contract under Tennessee law.

        32.    By failing to compensate Plaintiff for all hours worked at a rate of at least $22.73

an hour, Defendant breached its contract with Plaintiff.

        33.    As a result of Defendant’s breach of contract, Plaintiff sustained and is entitled to

recover damages amounting to the compensation he failed to receive for his work at his agreed-

upon hourly rate.

                                      Prayer for Relief

        WHEREFORE, Plaintiff prays for a judgment against Defendant for damages that

include the following:

        (a) minimum wage back pay;

        (b) liquidated damages in an amount equal to his minimum wage back pay;


                                     4
      Case 3:19-cv-00863 Document 1 Filed 09/30/19 Page 4 of 5 PageID #: 4
(c) overtime back pay;

(d) liquidated damages in an amount equal to his overtime back pay;

(e) unpaid wages as damages resulting from Defendant’s breach of contract;

(f) interest;

(g) reasonable attorney’s fees and costs; and

(h) all other general legal and equitable relief to which he may be entitled.



                                      Respectfully submitted,

                                      /s/ R. Scott Jackson, Jr.
                                      R. Scott Jackson, Jr., GA Bar #387630
                                      4525 Harding Road, Suite 200
                                      Nashville, TN 37205
                                      (615) 313-8188
                                      (615) 313-8702 (facsimile)
                                      rsjackson@rsjacksonlaw.com




                               5
Case 3:19-cv-00863 Document 1 Filed 09/30/19 Page 5 of 5 PageID #: 5
